UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-08606 Deutsche Target Date Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2015 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2015 Semiannual Report to Shareholders Deutsche Target Date Series Deutsche LifeCompass Retirement Fund Deutsche LifeCompass 2015 Fund Deutsche LifeCompass 2020 Fund Deutsche LifeCompass 2030 Fund Deutsche LifeCompass 2040 Fund Contents 3 Letter to Shareholders 4 Performance Summaries 19 Portfolio Management Team 19 Portfolio Summaries 21 Investment Portfolios 36 Statements of Assets and Liabilities 40 Statements of Operations 42 Statements of Changes in Net Assets 47 Financial Highlights 70 Notes to Financial Statements 97 Information About Each Fund's Expenses 103 Advisory Agreement Board Considerations and Fee Evaluation 109 Account Management Resources 112 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider each fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. Because Exchange Traded Funds (ETFs) trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Target date funds are designed for investors seeking to meet their respective investment goals, such as retirement, around the target date year. The target date is the approximate date when investors plan to start withdrawing their money in the fund. As the fund approaches its target year, the fund will decrease its emphasis on growth of capital and increase its emphasis on current income. The principal value of the funds is not guaranteed at any time, including at the target date. There is no guarantee that the fund will provide adequate income at and through retirement. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summaries February 28, 2015 (Unaudited) Deutsche LifeCompass Retirement Fund Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 0.66% 4.18% 6.42% 3.91% Adjusted for the Maximum Sales Charge (max 5.75% load) –5.12% –1.81% 5.16% 3.29% S&P® Target Date Retirement Income Index† 2.04% 5.38% 6.66% 4.82% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 3.63% 6.08% 3.74% Adjusted for the Maximum Sales Charge (max 5.75% load) –2.33% 4.83% 3.13% S&P® Target Date Retirement Income Index† 4.86% 6.33% 4.63% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 0.36% 3.48% 5.65% 3.13% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –3.62% 0.48% 5.49% 3.13% S&P® Target Date Retirement Income Index† 2.04% 5.38% 6.66% 4.82% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 2.85% 5.29% 2.97% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –0.15% 5.13% 2.97% S&P® Target Date Retirement Income Index† 4.86% 6.33% 4.63% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 0.28% 3.40% 5.62% 3.13% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –0.71% 3.40% 5.62% 3.13% S&P® Target Date Retirement Income Index† 2.04% 5.38% 6.66% 4.82% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 2.85% 5.28% 2.97% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 2.85% 5.28% 2.97% S&P® Target Date Retirement Income Index† 4.86% 6.33% 4.63% Deutsche LifeCompass Retirement Fund Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 No Sales Charges 0.87% 4.53% 6.71% 4.17% S&P® Target Date Retirement Income Index† 2.04% 5.38% 6.66% 4.82% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges 3.89% 6.35% 4.00% S&P® Target Date Retirement Income Index† 4.86% 6.33% 4.63% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2014 are 1.34%, 2.26%, 2.05% and 1.04% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Deutsche LifeCompass Retirement Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The S&P Target Date Retirement Income Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets an immediate retirement allocation. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Net Asset Value 2/28/15 $ 8/31/14 $ Distribution Information as of 2/28/15 Income Dividends, Six Months $ Deutsche LifeCompass 2015 Fund Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 0.88% 4.52% 7.62% 4.05% Adjusted for the Maximum Sales Charge (max 5.75% load) –4.92% –1.49% 6.35% 3.44% S&P Target Date 2015 Index† 2.50% 6.70% 8.79% 5.73% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 3.64% 6.99% 3.86% Adjusted for the Maximum Sales Charge (max 5.75% load) –2.32% 5.73% 3.24% S&P Target Date 2015 Index† 5.49% 8.19% 5.48% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 0.50% 3.74% 6.82% 3.27% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –3.48% 0.74% 6.66% 3.27% S&P Target Date 2015 Index† 2.50% 6.70% 8.79% 5.73% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 2.86% 6.19% 3.08% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –0.14% 6.03% 3.08% S&P Target Date 2015 Index† 5.49% 8.19% 5.48% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 0.50% 3.74% 6.80% 3.28% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –0.50% 3.74% 6.80% 3.28% S&P Target Date 2015 Index† 2.50% 6.70% 8.79% 5.73% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 2.86% 6.19% 3.09% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 2.86% 6.19% 3.09% S&P Target Date 2015 Index† 5.49% 8.19% 5.48% Deutsche LifeCompass 2015 Fund Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 No Sales Charges 1.01% 4.79% 7.88% 4.31% S&P Target Date 2015 Index† 2.50% 6.70% 8.79% 5.73% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges 3.90% 7.27% 4.11% S&P Target Date 2015 Index† 5.49% 8.19% 5.48% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2014 are 1.31%, 2.30%, 2.03% and 1.07% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Deutsche LifeCompass 2015 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The S&P Target Date 2015 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2015. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Net Asset Value 2/28/15 $ 8/31/14 $ Distribution Information as of 2/28/15 Income Dividends, Six Months $ Deutsche LifeCompass 2020 Fund Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 1.31% 5.43% 8.55% 4.53% Adjusted for the Maximum Sales Charge (max 5.75% load) –4.52% –0.63% 7.27% 3.91% S&P Target Date 2020 Index† 2.66% 7.20% 9.66% 6.03% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 3.98% 7.77% 4.30% Adjusted for the Maximum Sales Charge (max 5.75% load) –2.00% 6.50% 3.68% S&P Target Date 2020 Index† 5.67% 8.95% 5.75% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 0.90% 4.63% 7.77% 3.76% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –3.05% 1.63% 7.62% 3.76% S&P Target Date 2020 Index† 2.66% 7.20% 9.66% 6.03% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 3.25% 7.00% 3.53% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 0.25% 6.84% 3.53% S&P Target Date 2020 Index† 5.67% 8.95% 5.75% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 0.83% 4.64% 7.75% 3.75% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –0.15% 4.64% 7.75% 3.75% S&P Target Date 2020 Index† 2.66% 7.20% 9.66% 6.03% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 3.25% 6.97% 3.52% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 3.25% 6.97% 3.52% S&P Target Date 2020 Index† 5.67% 8.95% 5.75% Deutsche LifeCompass 2020 Fund Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 No Sales Charges 1.38% 5.64% 8.81% 4.78% S&P Target Date 2020 Index† 2.66% 7.20% 9.66% 6.03% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges 4.25% 8.03% 4.55% S&P Target Date 2020 Index† 5.67% 8.95% 5.75% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2014 are 1.27%, 2.16%, 1.99% and 1.04% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Deutsche LifeCompass 2020 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The S&P Target Date 2020 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2020. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Net Asset Value 2/28/15 $ 8/31/14 $ Distribution Information as of 2/28/15 Income Dividends, Six Months $ Deutsche LifeCompass 2030 Fund Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 1.92% 6.62% 9.92% 5.03% Adjusted for the Maximum Sales Charge (max 5.75% load) –3.94% 0.49% 8.62% 4.41% S&P Target Date 2030 Index† 2.66% 7.68% 10.94% 6.38% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 4.58% 8.84% 4.75% Adjusted for the Maximum Sales Charge (max 5.75% load) –1.44% 7.56% 4.14% S&P Target Date 2030 Index† 5.64% 10.07% 6.08% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 1.56% 5.79% 9.08% 4.26% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –2.07% 2.96% 8.94% 4.26% S&P Target Date 2030 Index† 2.66% 7.68% 10.94% 6.38% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 3.78% 8.03% 4.01% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 1.00% 7.88% 4.01% S&P Target Date 2030 Index† 5.64% 10.07% 6.08% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 1.56% 5.89% 9.11% 4.24% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 0.65% 5.89% 9.11% 4.24% S&P Target Date 2030 Index† 2.66% 7.68% 10.94% 6.38% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 3.87% 8.05% 3.98% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 3.87% 8.05% 3.98% S&P Target Date 2030 Index† 5.64% 10.07% 6.08% Deutsche LifeCompass 2030 Fund Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 No Sales Charges 2.02% 6.89% 10.18% 5.28% S&P Target Date 2030 Index† 2.66% 7.68% 10.94% 6.38% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges 4.95% 9.14% 5.02% S&P Target Date 2030 Index† 5.64% 10.07% 6.08% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2014 are 1.44%, 2.27%, 2.10% and 1.18% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Deutsche LifeCompass 2030 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The S&P Target Date 2030 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2030. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Net Asset Value 2/28/15 $ 8/31/14 $ Distribution Information as of 2/28/15 Income Dividends, Six Months $ Capital Gain Distributions $ Deutsche LifeCompass 2040 Fund Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 2.26% 7.24% 10.55% 3.70% Adjusted for the Maximum Sales Charge (max 5.75% load) –3.62% 1.08% 9.25% 2.86% S&P Target Date 2040 Index† 2.78% 8.19% 11.79% 4.96% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 4.62% 9.36% 3.31% Adjusted for the Maximum Sales Charge (max 5.75% load) –1.40% 8.08% 2.46% S&P Target Date 2040 Index† 5.69% 10.81% 4.57% Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 1.91% 6.54% 9.74% 2.94% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 1.05% 6.54% 9.74% 2.94% S&P Target Date 2040 Index† 2.78% 8.19% 11.79% 4.96% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 3.71% 8.53% 2.53% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 3.71% 8.53% 2.53% S&P Target Date 2040 Index† 5.69% 10.81% 4.57% Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 2/28/15 No Sales Charges 2.43% 7.53% 10.83% 3.98% S&P Target Date 2040 Index† 2.78% 8.19% 11.79% 4.96% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges 4.77% 9.64% 3.57% S&P Target Date 2040 Index† 5.69% 10.81% 4.57% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2014 are 1.73%, 2.49% and 1.47% for Class A, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Deutsche LifeCompass 2040 Fund Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on November 15, 2007. The performance shown for each index is for the time period of November 30, 2007 through February 28, 2015 (through December 31, 2014 for the most recent calendar quarter end returns) which is based on the performance period of the life of the Fund. † The S&P Target Date 2040 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2040. ‡ Total returns shown for periods less than one year are not annualized. Class A Class C Class S Net Asset Value 2/28/15 $ $ $ 8/31/14 $ $ $ Distribution Information as of 2/28/15 Income Dividends, Six Months $ $ $ Capital Gain Distributions $ $ $ Portfolio Management Team Pankaj Bhatnagar, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2000 with seven years of industry experience; previously, served in Quantitative Strategy roles at Nomura Securities, Credit Suisse and Salomon Brothers. — Portfolio Manager for the Quantitative Group: New York. — Degree in Civil Engineering, Indian Institute of Technology; MBA, Kent State University; PhD in Finance, University of North Carolina at Chapel Hill. Darwei Kung, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Portfolio Summaries (Unaudited) Investment Portfolios as of February 28, 2015 (Unaudited) Deutsche LifeCompass Retirement Fund Shares Value ($) Equity — Equity Funds 42.3% Deutsche Capital Growth Fund "Institutional" (a) Deutsche Core Equity Fund "Institutional" (a) Deutsche EAFE Equity Index Fund "Institutional" (a) Deutsche Emerging Markets Equity Fund "Institutional" (a) Deutsche Equity 500 Index Fund "Institutional" (a) Deutsche Global Equity Fund "Institutional"* (a) Deutsche Global Growth Fund "Institutional" (a) Deutsche Global Infrastructure Fund "Institutional" (a) Deutsche Global Small Cap Fund "Institutional" (a) Deutsche Latin America Equity Fund "S" (a) Deutsche Real Estate Securities Fund "Institutional" (a) Deutsche Real Estate Securities Income Fund "Institutional" (a) Deutsche Small Cap Core Fund "S" (a) Deutsche Small Cap Growth Fund "S" (a) Deutsche Small Cap Value Fund "Institutional" (a) Deutsche World Dividend Fund "Institutional" (a) Total Equity — Equity Funds (Cost $18,602,471) Equity — Exchange-Traded Funds 5.2% Deutsche X-trackers MSCI Europe Hedged Equity ETF (b) Deutsche X-trackers MSCI Japan Hedged Equity ETF (b) iShares MSCI Pacific ex Japan Fund SPDR Barclays Convertible Securities Fund SPDR S&P Emerging Asia Pacific Fund Total Equity — Exchange-Traded Funds (Cost $2,746,447) Fixed Income — Bond Funds 46.1% Deutsche Core Plus Income Fund "Institutional" (a) Deutsche Enhanced Commodity Strategy Fund "Institutional" (a) Deutsche Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) Deutsche Enhanced Global Bond Fund "S" (a) Deutsche Floating Rate Fund "Institutional" (a) Deutsche Global Inflation Fund "Institutional" (a) Deutsche High Income Fund "Institutional" (a) Deutsche Short Duration Fund "S" (a) Deutsche U.S. Bond Index Fund "Institutional" (a) Total Fixed Income — Bond Funds (Cost $27,079,069) Market Neutral Fund 1.2% Deutsche Diversified Market Neutral Fund "Institutional"* (a) (Cost $744,425) Fixed Income — Money Market Fund 5.3% Central Cash Management Fund, 0.06% (a) (c) (Cost $3,015,349) % of Net Assets Value ($) Total Investment Portfolio (Cost $52,187,761)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $52,405,771. At February 28, 2015, net unrealized appreciation for all securities based on tax cost was $4,418,939. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,831,748 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,412,809. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) Affiliated fund managed by DBX Advisors LLC, a subsidiary of Deutsche Bank AG. (c) The rate shown is the annualized seven-day yield at period end. EAFE: Europe, Australasia and Far East MSCI: Morgan Stanley Capital International S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt During the year ended February 28, 2015, purchases and sales of affiliated Underlying Funds (excluding money market funds) aggregated $7,902,116 and $12,732,537, respectively. Purchases and sales of non-affiliated Underlying Funds (excluding money market funds) aggregated $8,328 and $487,736, respectively. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Equity Funds $ $
